Citation Nr: 1409446	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary 100 percent evaluation for convalescence following a left foot bunionectomy with great toe joint implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1984 to March 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a temporary 100 percent evaluation for convalescence following a left foot Keller bunionectomy with great toe joint implant.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for left foot plantar fasciitis status post tarsal tunnel release disability with special monthly compensation for loss of use of one foot for left foot drop.

2.  The Veteran underwent a left foot bunionectomy procedure in September 2008; however, the surgery was not performed for a service-connected disability, but rather, for nonservice-connected left foot hallux rigidus disorder.

3.  Hallux rigidus and plantar fasciitis post tarsal tunnel release with left foot drop are separate and distinct disorders. 


CONCLUSION OF LAW

The criteria for a temporary total disability rating for convalescence are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In September 2008, the RO advised the Veteran of what the evidence must show to establish a temporary 100 percent evaluation for convalescence for a service-connected disability and described what evidence that the Veteran should provide in support of the claim.  As such, the Board finds that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, service treatment records, VA post-service treatment records, and the Veteran's statements are associated with the claims file.  

The Board acknowledges the representative's request for a remand to obtain a VA medical opinion in regard to the claim for a temporary 100 percent evaluation for convalescence following a left foot Keller bunionectomy with great toe joint implant; however, for the reasons discussed in detail below, the Board finds that the Veteran's left foot hallux rigidus disorder, which was the diagnosis at the time of the September 2008 bunionectomy, is not a service-connected disability.  As such, a VA examination is not warranted.




Temporary 100 Percent Evaluation

A temporary 100 percent evaluation may be assigned where a service-connected disability necessitated hospital treatment in a VA or an approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  A temporary 100 percent evaluation also may be assigned where it is established by report at hospital discharge or outpatient release that entitlement is warranted.  38 C.F.R. § 4.30 (2013).  A temporary 100 percent evaluation will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches, or (3) immobilization by cast, without surgery, of one major joint or more. 

The Veteran seeks a temporary 100 percent evaluation for the recovery period following a left foot bunionectomy in September 2008.  Specifically, the Veteran contends that the September 2008 left foot bunionectomy was a result of "nerve damage" associated with his service-connected left foot plantar fasciitis status post tarsal tunnel release disability with special monthly compensation for loss of use of one foot for left foot drop.  See Veteran's statement in June 2010 VA Form 9.

Upon review of all the evidence of record, both lay and medical, the Board finds that the temporary 100 percent rating is not warranted for any convalescence period in this case.  The Veteran is service-connected for left foot plantar fasciitis status post tarsal tunnel release disability with special monthly compensation for loss of use of one foot for left foot drop.  The record reflects that the surgery for which the Veteran is seeking convalescence is related to a hallux rigidus disorder, which is not a service-connected disability.  The Board finds that hallux rigidus and plantar fasciitis post tarsal tunnel release with left foot drop are separate and distinct disorders. 

In this regard, hallux rigidus is defined as "painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal joint."  See Dorland's Illustrated Medical Dictionary 818 (32nd ed. 2012).  On the other hand, plantar fasciitis is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  See Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  

Further, the Veteran's plantar fasciitis disability was originally rated under Diagnostic Code 5284, pertaining to injuries of the foot.  Hallux rigidus is specifically listed under a different diagnostic code.  See 38 C.F.R. § 4.72, Diagnostic Code 5281 (hallux rigidus).  

Additionally, in the September 2008 operative procedure note for the left foot bunionectomy, the VA surgeon noted that the Veteran had painful arthritis in the first metatarsophalangeal joint of the left foot.  The preoperative diagnosis was hallux rigidus.  At no point did the September 2008 VA surgeon indicate that the procedure was being conducted due to nerve damage related to or caused by the Veteran's service-connected left foot plantar fasciitis status post tarsal tunnel release disability.  Moreover, in connection with his claim for the service-connected left foot plantar fasciitis disability, the Veteran was afforded VA examinations in September 2000, January 2002, and January 2003.  None of these VA examination reports diagnosed hallux rigidus.  In the January 2004 rating decision (granting special monthly compensation for loss of use of one foot), the RO granted these benefits based on the January 2002 VA examination showing left foot drop as a result of tarsal tunnel syndrome related to plantar fasciitis.  

The Board acknowledges that the Veteran's representative has requested a remand in order to obtain a VA medical opinion to assist in determining whether the Veteran's left foot bunionectomy procedure was a result of nerve damage associated with the service-connected left foot plantar fasciitis disability and loss of use of one foot.  Essentially, the representative and the Veteran both contend that the Veteran's loss of use of one foot (as a result of service-connected left foot plantar fasciitis disability), is related to the hallux rigidus disorder, which in turn resulted in the left foot bunionectomy procedure.  See Veteran's statement dated June 2010 (VA Form 9).  The Board finds that a remand for such an opinion is not warranted.  As indicated above, the evidence does not demonstrate that a service-connected disability resulted in the surgery.  Lay persons can attest to observable symptomatology, and the statements made by the Veteran describing his symptoms are considered to be competent evidence.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, these statements must be viewed in conjunction with the medical evidence as required by the criteria for a temporary total evaluation under 38 C.F.R. § 4.30.  Neither the Veteran nor his representative are show to have the specialized medical education, training, and experience necessary to render competent medical opinions with regard to whether the left foot surgery is related to a service-connected disability.  As such these assertions are outweighed by the competent and probative evidence of record.

The Board concludes that the temporary 100 percent rating is not warranted for the left foot bunionectomy procedure.  The record reflects that the surgery for which he is seeking convalescence is related to a hallux rigidus disorder, for which service connection has not been granted.  Because the hallux rigidus disorder is not service connected, and because the surgery for which the Veteran is seeking a temporary 100 percent evaluation is related only to that non-service connected disorder, the claim is denied.


ORDER

A temporary 100 percent evaluation for convalescence following a left foot Keller bunionectomy with great toe joint implant is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


